United States Court of Appeals
      for the Federal Circuit
                ______________________

               AMANDA E. BECKER,
                   Petitioner

                          v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2016-1365
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0831-15-0280-I-1.
                ______________________

                Decided: April 7, 2017
                ______________________

   JANET A. NAPP, Flood Law PLLC, Royal Oak, MI, ar-
gued for petitioner. Also represented by TODD F. FLOOD.

    VERONICA NICOLE ONYEMA, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for respondent. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., ALLISON KIDD-MILLER.
                ______________________

      Before TARANTO, LINN, and CHEN, Circuit Judges.
2                                            BECKER   v. OPM



CHEN, Circuit Judge.
     Amanda Becker appeals a decision from the Merit
Systems Protection Board (Board) affirming the Office of
Personnel Management’s (OPM) determination that she
was ineligible to receive survivor benefits upon the death
of her late husband, Todd Mayberry, under the Federal
Employees Retirement System (FERS). Throughout the
marriage, Mr. Mayberry was employed by the Federal
Bureau of Investigation (FBI) and was covered by FERS.
OPM had denied her benefits because she had been
married to Mr. Mayberry for less than nine months,
which is the statutory minimum for a widow to receive
survivor benefits as a result of the death of a civilian
federal employee who has at least eighteen months of
creditable service under 5 U.S.C. § 8442(b) (2012). Ms.
Becker primarily challenges the constitutionality of the
provision on appeal. In light of controlling precedent, we
affirm the Board’s decision.
                       BACKGROUND
    During Mr. Mayberry’s tenure with the FBI, he elect-
ed Ms. Becker to receive survivor benefits in the event of
his death. They were married for less than nine months
and had no children together, when Mr. Mayberry passed
away due to cancer complications.
     Ms. Becker applied for survivor benefits with OPM,
but OPM denied her application on the ground that she
did not meet the definition of a “widow” under 5 U.S.C.
§ 8441(1). That definition identifies a widow as a “surviv-
ing wife” who: (1) “was married to [the covered decedent]
for at least [nine] months immediately before his death”
(hereinafter, nine-month requirement); or (2) “is the
mother of issue by that marriage” (hereinafter, child-
bearing requirement). Id. § 8441(1)(A)–(B). She sought
reconsideration of that decision, but OPM affirmed its
initial decision.
BECKER   v. OPM                                          3



    Ms. Becker then appealed to the Board, which re-
ferred the appeal to an administrative judge. In the
course of her appeal, she attempted to seek discovery.
She requested information regarding, inter alia, whether
OPM had ever waived the nine-month requirement for
prior applicants, and whether OPM had ever sufficiently
explained the nine-month requirement to Mr. Mayberry.
The administrative judge denied these requests and
issued an initial decision, rejecting Ms. Becker’s appeal
and reiterating OPM’s rationale for denying Ms. Becker’s
application in the first instance. That decision became
the final decision of the Board.
     Ms. Becker now appeals to us, arguing that:
(1) 5 U.S.C. § 8441(1) is unconstitutional; and (2) the
Board improperly denied her discovery requests. We have
jurisdiction under 28 U.S.C. § 1295(a)(9) (2012).
                       DISCUSSION
    We must affirm a decision of the Board unless it is ar-
bitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; obtained without procedures
required by law, rule, or regulation having been followed;
or unsupported by substantial evidence. 5 U.S.C. §
7703(c) (2012). We review “the Board’s determinations of
law for correctness, without deference to the Board’s
decision.” Briggs v. Merit Sys. Prot. Bd., 331 F.3d 1307,
1311 (Fed. Cir. 2003) (quoting King v. Dep’t of Navy, 130
F.3d 1031, 1033 (Fed. Cir. 1997)).
                   A. Constitutionality
    Ms. Becker does not dispute that she does not meet
the definition of a “widow” under 5 U.S.C. § 8441(1).
Rather, she challenges the constitutionality of the provi-
sion under the Fifth Amendment, arguing that it inter-
feres with the exercise of her fundamental rights to marry
and procreate, and that it arbitrarily discriminates
4                                             BECKER   v. OPM



against widows who do not satisfy the nine-month re-
quirement or the child-bearing requirement. We disagree.
     At the outset, we note that Ms. Becker appears to con-
cede that the challenged provision is subject to rational
basis review as opposed to the strict scrutiny test. See
Reply at 5; Appellant Br. at 19. Even without this appar-
ent concession, however, we hold that heightened scrutiny
of § 8441(1) is inappropriate here.
     In Weinberger v. Salfi, the Supreme Court applied ra-
tional basis review to a materially identical statutory
provision that determined social security insurance
benefits for a widow based on, among other criteria,
whether the widow had been married to her late husband
for at least nine months or whether the widow was a
mother of a child to her late husband. See 422 U.S. 749,
753–54, 754 n.2, 767–85 (1975). In that case, a widow
filed a claim for insurance benefits with the Social Securi-
ty Administration, but was denied because she had not
been married to her late husband for at least nine
months. See id. at 753–54. The widow challenged the
constitutionality of the provision. See id. at 753. Despite
recognizing the distinctive constitutional status of choices
about marriage and family life, the Court determined that
rational basis review of the provision was appropriate as
the case involved the receipt of public funds under a
noncontractual claim.       Id. at 771, 772. In applying
rational basis review, the Court explained that
    [T]he question raised is not whether a statutory
    provision precisely filters out those, and only
    those, who are in the factual position which gen-
    erated the congressional concern reflected in the
    statute. Such a rule would ban all prophylactic
    provisions . . . . Nor is the question whether the
    provision filters out a substantial part of the class
    which caused congressional concern, or whether it
    filters out more members of the class than non-
BECKER   v. OPM                                           5



    members. The question is whether Congress, its
    concern having been reasonably aroused by the
    possibility of an abuse which it legitimately de-
    sired to avoid, could rationally have concluded
    both that a particular limitation or qualification
    would protect against its occurrence, and that the
    expense and other difficulties of individual deter-
    minations justified the inherent imprecision of a
    prophylactic rule.
Id. at 777. The Court then concluded that there was a
rational basis for the statutory requirements for a widow
to receive social security benefits, reasoning that
    The common denominator of these disjunctive re-
    quirements appears . . . to be the assumption of
    responsibilities normally associated with mar-
    riage, and . . . Congress has treated them as al-
    ternative indicia of the fact that the marriage was
    entered into for a reason other than the desire to
    shortly acquire benefits.
Id. at 781.
    Salfi applies here, even though Ms. Becker’s claim for
survivor benefits has its roots in a federal employment
relationship and even if these benefits could be considered
protected as a vested portion of compensation for complet-
ed work—that is, her claim is arguably contractual in
some sense, but not in others. 1 See Chu v. United States,
773 F.2d 1226, 1229 (Fed. Cir. 1985) (well-settled law that
“public employment does not[] give rise to a contractual
relationship in the conventional sense” (ellipses omitted)
(quoting Shaw v. United States, 640 F.2d 1254, 1260 (Ct.


    1   We note that there was no change of criteria here
as the definitions for a “widow” under § 8441(1) were in
place and have not changed since Mr. Mayberry began his
federal employment.
6                                             BECKER   v. OPM



Cl. 1981))); see also Schism v. United States, 316 F.3d
1259, 1274–75 (Fed. Cir. 2002). Ms. Becker has not
supplied any persuasive reason to depart from Salfi. The
concern about the spending of public funds is present, and
so the rationale for permitting Congress to use an impre-
cise set of criteria as a proxy for “the assumption of re-
sponsibilities normally associated with marriage” carries
the day. 422 U.S. at 781.
     In light of Salfi, Ms. Becker acknowledged at oral ar-
gument that her constitutional challenge to § 8441(1) fails
unless the Supreme Court displaced this precedent when
it recently held that the Constitution precludes states
from denying same-sex couples the right to marry in
Obergefell v. Hodges, __ U.S. __, 135 S. Ct. 2584, 2604–05
(2015). We see no such displacement. Nothing in Oberge-
fell changes the required approach to evaluating the kind
of line-drawing for eligibility for public funds that is
presented here. Obergefell did not involve such a meas-
ure; it involved state bans on recognition of same-sex
marriages. We cannot take Obergefell as altering the
applicability of Salfi. Accordingly, we hold that 5 U.S.C.
§ 8441(1) does not violate the Constitution.
                       B. Discovery
    We next turn to Ms. Becker’s discovery arguments.
    “Procedural matters relative to discovery and eviden-
tiary issues fall within the sound discretion of the [B]oard
and its officials.” Curtin v. Office of Pers. Mgmt., 846 F.2d
1373, 1378 (Fed. Cir. 1988). We cannot overturn their
decisions “on such matters unless an abuse of discretion is
clear and is harmful.” Id. “If an abuse of discretion did
occur with respect to the discovery and evidentiary rul-
ings,” then there must be proof of an error that “caused
substantial harm or prejudice” such that the outcome of
the case could have been affected. Id. at 1379.
BECKER   v. OPM                                        7



    According to Ms. Becker, the Board improperly re-
fused her discovery into instances in which OPM may
have waived the nine-month requirement under
§ 8441(1)—instances she hoped would supply a predicate
for a claim of arbitrary enforcement. But Ms. Becker had
no basis to request this discovery as she had no reasona-
ble belief that any such instances occurred. See Oral
Argument at 10:28–12:11, http://oralarguments.cafc.
uscourts.gov/default.aspx?fl=2016-1365.mp3 (only “heard”
that OPM had waived nine-month requirement in the
past, but had “no inside information” and it “[was not]
something that [she] could verify”). Moreover, even if
OPM had provided survivor benefits in other instances
where the statute barred it from doing so, OPM was still
required to follow the statutory requirements when
reviewing Ms. Becker’s application. See Office of Pers.
Mgmt. v. Richmond, 496 U.S. 414, 424–26 (1990) (explain-
ing that equitable doctrine of estoppel cannot be used to
access funds that Congress has not authorized). We see
no abuse of discretion in denying this discovery request.
    Finally, Ms. Becker claims that the Board also im-
properly denied her discovery as to whether OPM suffi-
ciently informed Mr. Mayberry about the nine-month
requirement. We fail to see any error in denying this
discovery, especially where Ms. Becker “stipulated that
Mr. Mayberry submitted all of the proper elections to
ensure that [she] received survivor benefits.” J.A. at 6.
Mr. Mayberry’s potential unfamiliarity with the statutory
requirements contained in the election forms he signed
does not provide a basis for waiving those requirements.
    Ms. Becker’s reliance on Simpson v. Office of Person-
nel Management, 347 F.3d 1361 (Fed. Cir. 2003), is mis-
placed. Simpson involved the sufficiency of OPM’s annual
annuity notices sent pursuant to 5 U.S.C. § 8339 (2000),
which assigns OPM the duty to provide each eligible
employee an annuity notice annually. See Simpson, 347
F.3d at 1364. No such comparable notice provision for
8                                         BECKER   v. OPM



explaining the requirements of § 8441(1) for survivor
benefits exists under FERS. Therefore, Ms. Becker has
not demonstrated that the Board abused its discretion.
                     CONCLUSION
    For the preceding reasons, we affirm the decision of
the Board.
                         COSTS
    No costs.